Order, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about June 17, 2011, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of sexual abuse in the first degree, and placed him on enhanced supervision probation for a period of 18 months, unanimously affirmed, without costs.
Enhanced supervision probation, which was recommended by the Probation Department, was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The underlying offense was a violent sexual attack. In addition, appellant had a poor disciplinary and attendance record at school, and admitted using marijuana and alcohol. Concur — Tom, J.P., Andrias, Catterson, Acosta and Manzanet-Daniels, JJ.